                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                                                )
                                                )      Criminal No. 19-cr-10400-WGY
          v.                                    )
                                                )
SEA HARVEST INC., and                           )      AFFIDAVIT OF
FISHING VESSEL ENTERPRISES, Inc.                )      WILLIAM J. HUGHES, JR.,
                                                )      IN SUPPORT OF MOTION
                                                )      FOR ADMISSION PRO HAC VICE
            Defendants.             )
____________________________________)

   I, William J. Hughes, Jr., having been duly sworn hereby state as follows:

   1. I am an attorney licensed to practice in, inter alia, the State of New Jersey, the State of

          New York, the Commonwealth of Pennsylvania, Washington, D.C., and various federal

          courts in each of those jurisdictions and elsewhere.

   2. I am a member of the bar in good standing in every jurisdiction in which the I have been

          admitted to practice;

   3. I am not the subject of disciplinary proceedings pending in any jurisdiction in which the I

          am a member of the bar;

   4. I haves not previously had a pro hac vice admission to this Court (or other admission for

          a limited purpose under this Court’s Local Rules) revoked for misconduct; and

   5. I have read and agree to comply with the Local Rules of the United States District Court

          for the District of Massachusetts.

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY, THIS 22nd DAY OF
OCTOBER, 2019.



                                                William J. Hughes, Jr.


4312253
